Case 1:20-mc-00212-AJN Document 31-22 Filed 06/26/20 Page 1 of 3




              Exhibit 22
        Case 1:20-mc-00212-AJN Document 31-22 Filed 06/26/20 Page 2 of 3


From:              Terceno, Joaquin
To:                "Zachary Segal"; Karel Daele; James Libson; Elizabeth Fox; Katy Colton; Jack Burstyn; Chris Matthews; Emily
                   Novelli
Cc:                Frenkel, Michael; Balter, Emily J.; Stern, Rikki S.; Grant, Adam; Blackman, Jonathan I.; Kelly, Jonathan; Tambay,
                   Esti; Molfa, Milo
Subject:           RE: Vale SA v BSG Resources Limited (LCIA case no 142683)
Date:              Tuesday, February 16, 2016 7:26:00 PM


Counsel,

Given the Tribunal’s ruling that Vale can use in this arbitration the documents BSGR produced in the
Rio Tinto action, Vale in turn agrees that BSGR can use the documents that Vale produced in the Rio
Tinto action.

Regards,
_____________________________________________________________
Joaquin Terceño
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ebritton@cgsh.com  
One Liberty Plaza, New York NY 10006
t: 1 212 225 2258 | f: +1 212 225 3999
www.clearygottlieb.com | jterceno@cgsh.com


From: Zachary Segal [mailto:Zachary.Segal@Mishcon.com]
Sent: Tuesday, February 16, 2016 11:20 AM
To: Blackman, Jonathan I.; Kelly, Jonathan; Molfa, Milo; Terceno, Joaquin; Tambay, Esti; Balter, Emily J.;
Frenkel, Michael; Grant, Adam; Stern, Rikki S.
Cc: James Libson; Karel Daele; Katy Colton; Elizabeth Fox; Chris Matthews; Jack Burstyn; Emily Novelli
Subject: Vale SA v BSG Resources Limited (LCIA case no 142683)

Dear Sirs

Please see attached.

Yours faithfully

Zachary Segal
Managing Associate
Mishcon de Reya LLP

T +44 20 3321 6541
M +44 7932 608 539
F +44 20 3761 1856
E zachary.segal@mishcon.com
mishcon.com

My Profile | Twitter
      Case 1:20-mc-00212-AJN Document 31-22 Filed 06/26/20 Page 3 of 3


Mishcon de Reya LLP, Africa House, 70 Kingsway, London WC2B 6AH
T +44 20 3321 7000 ¦ F +44 20 7404 5982 ¦ DX 37954 Kingsway ¦ www.mishcon.com

Mishcon de Reya LLP is a limited liability partnership registered in England and Wales with
number OC399969 and is authorised and regulated by the Solicitors Regulation Authority
under SRA number 624547. Any opinion or advice is given subject to our terms of business.

Please consider the environment before printing this e-mail.

This email and any attachment is confidential, may be legally privileged and must not be
disclosed to or used by anyone other than the intended recipient. Unauthorised use, disclosure,
distribution or copying is prohibited and may be unlawful. If you are not the intended
recipient, please notify zachary.segal@mishcon.com and then delete this email.

This email is sent over a public network and its completeness or accuracy cannot be
guaranteed. Any attached files were checked with virus detection software before sending, but
you should carry out your own virus check before opening them and we do not accept liability
for any loss or damage caused by software viruses.

This email message has been scanned for viruses by Mimecast.
